DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, further recites “a plurality of initiators that send requests” and “wherein the scheduler issues pending requests to the respective initiator selected from the plurality of initiators based on prioritization using the optimal order”. These limitations appear to teach that the scheduler issues responses of pending request, that initiators send requests and then further that the scheduler also issues pending requests back to initiators based on an optimal order. The examiner cannot find support for a scheduler sending pending requests right back to the initiator with priority. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites “a scheduler coupled to each DRAM channel and enabled to schedule issued responses from the DRAM, which are to pending requests from any one of the plurality of initiators, in an optimal order using the ID and priority order of the specific response being scheduled”. There is a lack of antecedent basis for the term “the ID”. There is no previous recitation of an ID. Further there is a lack of antecedent basis for the term “the specific response being scheduled”. It is unclear what response is the specific response and it is also unclear how the ID and priority order of the specific response being scheduled is used to produce an optimal order for other pending requests.
Claim 1, recites “wherein the scheduler issues pending requests to the respective initiator selected from the plurality of initiators based on prioritization using the optimal order”. There is a lack of antecedent basis for the term “the respective initiator”. There is no previous recitation of a respective initiator. Further, no step of selection has occurred in the claim. In other words, no previous selection of a particular initiator based on prioritization using the optimal order has been made. Therefore it is unclear which of the plurality of initiators is being referred to as the respective initiator selected from the plurality of initiators. It is also unclear how the scheduler issues pending requests back to the 

Response to Arguments
Applicant's arguments filed 6/1/2021 have been fully considered but they are not persuasive. The claim amendments have overcome some 112 issues, but the amendments have also cause more 112 issues as described above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MICHAEL ALSIP/Primary Examiner, Art Unit 2136